—Order, Family Court, Bronx County, entered March 24, 1978, adjudicating appellant a juvenile deliquent and placing her with *522Division for Youth, Title III, modified, on the law, without costs or disbursements, to the extent of vacating the determination as to the weapons count as an inclusory concurrent count, and the proceeding is remitted to the Family Court for a new dispositional hearing; and otherwise the determination is affirmed. On January 31, 1978, appellant was temporarily in the care of the Hegeman Diagnostic Reception Center. An altercation ensued during which appellant threw a garbage pail cover and wash bucket at a houseparent, gashing his left wrist to the point where a number of stitches were required to close the wound. By consequence, she was charged with juvenile delinquency in that the acts, if committed by an adult, would have constituted assault in the second degree and criminal possession of a weapon in the fourth degree. A hearing was held by the Family Court, which resulted in a finding of juvenile delinquency bottomed on the holding that the acts charged had been committed. Other than to point out that the weapons charge is an inclusory concurrent count (CPL 300.30, subd 4), and should, therefore, be dismissed (People v Grier, 37 NY2d 847), appellant takes no issue with this finding. Her complaint flows from the placement made. At the dispositional hearing, all of the interested parties were in agreement that placement with the Elan School, an agency located in Poland Springs, Maine, was the best possible. The probation officer reported that the agency was an accredited one and was singularly successful in its handling of delinquent children. However, he asserted that "officially” he could not make the recommendation because approval could not be obtained from the appropriate authorities unless first it was ascertained that no New York State agency capable of dealing with the child would take her. He therefore recommended that she be referred to the Division for Youth (DFY), for evaluation. The Law Guardian stated that he had no objection to this procedure provided that appellant be held in a shelter rather than in detention during the period of evaluation. When the probation officer voiced objection "to anything but detention”, the court noted that the period during which appellant could be kept in detention had expired and, in light of the probation officer’s objection to a shelter he had no alternative but to proceed to disposition. He thereupon remanded her to DFY, Title III. As we recently point out in Matter of Andre L. (64 AD2d 479, 481), the law dealing with placement creates "a dual standard requiring that the court take into account two fundamental concerns, i.e., the needs and best interests of the juvenile balanced with the need to protect the community against perpetrators of serious crimes. The appropriate remedy is the least restrictive confinement consonant with both purposes.” Here, all interested parties were in accord as to the best technique for serving these ends. We cannot permit the beneficial ends sought to be achieved by the law to be frustrated by a dispute over whether evaluation shall take place in a shelter or a detention facility. Accordingly, we remand for a further dispositional hearing. We note that appellant’s mother was not present at the fact-finding hearings. As a result, the court was required to appoint a guardian ad litem (Family Ct Act, § 741, subd [a]). In order not to delay the hearing, the court appointed a court officer to discharge that function. While we do not think that this was sufficient in this case to warrant overturning the holdings of the fact-finding hearing, particularly in light of appellant’s failure to take issue with that phase of the proceeding, we are constrained to indicate our disapproval of the procedure followed. While we recognize that courts must sometimes improvise in order to prevent the waste of all too scarce judicial time, the designation of someone who, in relation to the child involved, is a stranger, to act in loco parentis cannot be permitted. Concur—Murphy, P. J., Bloom and Lane, JJ.